Title: Enclosure I: Jean-Antoine-Joseph Fauchet to Edmund Randolph, 18 June 1794
From: Fauchet, Jean-Antoine-Joseph
To: Randolph, Edmund


                  (Translation)
                  Sir,Philadelphia 30 Prairial2 year of the French Republicone & indivisible. (18. June 1794)
                  I have this moment received a letter from the Consul of the French Republic, at Boston, informing me that his suspicions relative to the conduct of Mr Gore have been realised—notwithstanding the opinion of the attornies, notwithstanding the opinion of C. Sullivan, notwithstanding even the opinion of the Judges, as is pretended, he has obliged the Chancellor Juteau, to appear at the Bar, and has read publicly the letter of the President, as hitherto the parliament of France has caused to be read, pardons granted by the Despot.
                  
                  This conduct, Sir, you have assured me, is contrary to the intentions of the President. It is impossible for me not to be fully persuaded of it; but I with freedom avow to you, that I am sensibly moved at the judiciary haughtiness, and indecent partiality of a man whose functions require a perfect impassibility. I should have preferred the mode of pursuing, of pleading, to this manner of stopping the suits. That which I had proposed myself, and which seemed to me to be agreeable to the Government of the U.S. was to stifle every thing that might countenance the idea, that any division existed between the representatives of the two nations—that their respective principles should be brought in question.
                  The scandalous publicity given to my proceedings, to that of the President, tends only to produce a contrary effect to that which we had both expected; one still more serious is produced, that of leaving under the weight of accusation an innocent man, who had obeyed superiour orders which he could not avoid following. If the proceedings had been continued, his crime might reasonably have been thrown on the public functionary whom he was not permitted to disobey, whereas by this manner of terminating the proceedings, he appears to have been guilty when in fact he has only fulfilled his duty, and he is now charged with a crime not his own, although that crime may not have been punished. I expect Sir, from the Government, Justice for this malevolence, so contrary to its wishes, and I expect it with so much the more confidence, as I have proved to it invariably, how much my own desire, and that of the People I represent, is to repair the injustices which shall have been committed towards it by the conduct of the agents of the french Republic. accept my esteem
                  
                     Jh Fauchet
                  
               